Citation Nr: 1513943	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-45 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy of the prostate.

2.  Entitlement to service connection for dysuria, claimed as a bladder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction is now with the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran perfected his appeal of the two issues listed above in a VA Form 9 dated in November 2010.

2.  The issues were certified to the Board in July 2013.

3.  A separate Board opinion dated September 17, 2014 denied both of the issues.

4.  Subsequent to the September 2014 Board decision, another certification letter was sent to the Veteran in December 2014.


CONCLUSION OF LAW

The Board previously issued a decision in September 2014 on these issues; therefore, the current claim is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.900, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for the two issues in an August 2010 rating decision.  The Veteran submitted a timely Notice of Disagreement in August 2010 and a Statement of the Case was issued in October 2010.  The Veteran perfected his appeal in a VA Form 9 dated in November 2010.  The issues were certified to the Board in July 2013.  At the same time, the issue of entitlement to service connection for blackouts, claimed as seizures, was certified.  That issue had been the subject of a separate rating decision and Statement of the Case.  However a Board decision dated September 17, 2014, denied each of those issues.  Unfortunately, after the Board decision, another certification letter was mistakenly sent to the Veteran in December 2014.  Therefore, the Veteran was mistakenly notified that there were still issues before the Board.  That is not the case as the Board has already decided the two issues and, therefore, cannot have jurisdiction over those issues.  See 38 U.S.C.A. §§ 7104. 7105.  The Board has no basis to reconsider the claim.


ORDER

The appeal of entitlement to service connection for benign prostatic hypertrophy of the prostate is dismissed.

The appeal of entitlement to service connection for dysuria, claimed as a bladder condition, is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


